Exhibit 10.1
(BIODEL LOGO) [y86992y8699200.gif]
October 1, 2010
Errol B. DeSouza
President and Chief Executive Officer
Biodel Inc.
100 Saw Mill Road
Danbury, Connecticut 06810
Dear Errol:
     Reference is made to the Executive Employment Agreement, dated as of
March 26, 2010 (the “Employment Agreement”), between you and Biodel Inc. (the
“Company”). This letter agreement records the mutual agreement between you and
the Company with respect to the treatment of your Base Salary for purposes of
the Employment Agreement.
     You and the Company hereby agree (i) to reduce the cash portion of your
Base Salary, effective for amounts earned from October 1, 2010 through
September 30, 2011, from $37,500 per month to $33,333.33 per month and (ii) to
treat the remainder of your Base Salary for such period as deferred into
restricted stock units (“RSUs”) under the Company’s 2010 Stock Incentive Plan
(the “2010 Plan”).
     The RSUs will be granted to you effective October 1, 2010, under a form of
agreement substantially similar to that the Company has previously used. You
will receive RSUs equal to $50,000 divided by the Fair Market Value (as defined
in the 2010 Plan) of the Company’s common stock on October 1, 2010. Subject to
the provisions of the Employment Agreement relating to acceleration or
forfeiture of your equity awards, (i) 25% of the RSUs will vest on December 31,
2010; (ii) the remaining amount will vest in equal installments on March 31,
2011, June 30, 2011, and September 30, 2011; and (iii) the shares of the
Company’s common stock represented by the RSUs will be distributed on (and not
before) September 30, 2011, absent an intervening Reorganization Event or Change
in Control Event (each as defined in the 2010 Plan) that causes an earlier
distribution.
     The Company and you have agreed that, for all other purposes under the
Employment Agreement, your Base Salary will be treated during the fiscal year
ending September 30, 2011 as though it remained $450,000. You acknowledge that
the reduction in the cash portion of your Base Salary during this period may
cause a reduction in third-party insured benefits that are determined based on
actual cash salary.
100 saw mill road • Danbury, CT • 06810
Phone: (203) 796-5000 • Fax: (203) 796-5002





--------------------------------------------------------------------------------



 



     Except as amended by this letter agreement, the Employment Agreement shall
remain in full force and effect.
     This letter agreement and the Employment Agreement constitute the entire
agreement of the parties hereto with respect to the subject matter hereof and
supersede all prior agreements and undertakings, both written and oral, among
the parties hereto with respect to the subject matter hereof.
     This letter agreement may be executed and delivered (including by facsimile
transmission) in one or more counterparts, each of which shall be an original,
but when taken together, shall constitute a single agreement.
     Please confirm that the foregoing is in accordance with your understanding
by signing and returning to us an executed duplicate of this letter. Upon your
acceptance hereof, this letter will constitute a binding agreement between us.
Very truly yours,
BIODEL INC.

         
By:
Name:
  /s/ Gerard Michel
 
Gerard Michel    
Title:
  Chief Financial Officer    
 
        I have been given a reasonable amount of time to consider this letter
agreement and to consult an attorney and/or advisor of my choosing. I have
carefully read this letter agreement, understand the contents herein and freely
and voluntarily assent to all of the terms and conditions hereof as of the date
first written above    

     
/s/ Errol B. De Souza
 
Errol B. De Souza
   

100 saw mill road • Danbury, CT • 06810
Phone: (203) 796-5000 • Fax: (203) 796-5002

-2-